Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18       PageID.1044    Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

             Plaintiff,
                                             Case No. 2:17-cr-20183
 v.
                                             Honorable Mark A. Goldsmith
 D-5 HAROLD LASHAWN NERO,

             Defendant.

                 GOVERNMENT’S SUR-REPLY
      TO DEFENDANT NERO’S MOTION TO EXCLUDE EVIDENCE

       The government respectfully submits this sur-reply in accordance with the

 Court’s Orders (R. 231 and R. 254). For the reasons set forth below and in the

 government’s Response (R. 225), defendant Nero’s Motion to Exclude Evidence

 (R. 218) should be denied.

                SUPPLEMENTAL FACTUAL BACKGROUND

       In his Reply brief (R. 229) and attached (unsigned) statement (R. 229-2),

 Nero raised new factual claims, including that he kept certain documents in “Room

 D-6” at the Victory Inn hotel. In an amended, signed version of his statement (R.

 251), Nero clarified that “Room D-6 is Defendant Randol who was in Room 201.”

       The search warrant for the Victory Inn authorized the search of Room 201.

 See R. 225-1 (Ex. 1). On January 12, 2017, law enforcement agents executed the

 warrant and searched the Victory Inn, including Room 201. Agents arrested co-


                                         1
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18         PageID.1045     Page 2 of 8



 defendant Randol inside Room 201. See Ex. 6 (ROI of search of Room 201).

 Agents found various items in Room 201, including drugs, cell phones, and

 miscellaneous documents, including Randol’s driver’s license. See Ex. 2-A

 (Search Warrant Return Inventory re: Room 201); Ex. 6. A review of the room

 rental receipts seized from the hotel office, see R. 225 at 6, indicated that Randol

 rented Room 201 on January 10-11, 2017—i.e., two days before the search.

       On January 12, 2017, agents interviewed Nero. See R. 225 at 7-8; Ex. 5-A

 (Excerpt of ROI of Nero’s interview). Among other statements, see R. 225 at 8,

 Nero stated he was “leery of going back to the hotel,” had stayed in Rooms 102,

 103, and 109, and that Randol stayed in Room 201.

       Agents have reviewed the documents seized from Room 201 and determined

 that four items appear to belong to defendant Nero: (1) Nero’s social security card,

 (2) Nero’s birth certificate, (3) a Henry Ford College student ID card in his name,

 and (4) a Michigan Department of Corrections “Report Notice” addressed to Nero.

                                    ARGUMENT

       Notwithstanding defendant Nero’s claims in his Reply and signed statement,

 his motion should still be denied because (1) he lacks standing to challenge any

 part of the Victory Inn search, and (2) there is no rights violation because the

 search started within the authorized time period.

 I.    Timing of the January 12, 2017 Search of the Victory Inn


                                           2
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18          PageID.1046     Page 3 of 8



       The search of the Victory Inn started no earlier than 6:00 a.m. Although

 Nero’s Reply attached several screen shots from the Victory Inn’s surveillance

 video that bear time stamps indicating agents were on scene shortly after 4:00 a.m.,

 see R. 229-1, the government contends these time stamps are inaccurate and

 believes they result from the Victory Inn’s surveillance video system having

 incorrect time settings programmed. In addition to the photo and documentary

 corroborating evidence detailed in the government’s Response, see R. 225 at 2-5,

 16, the government will be prepared to prove the start time of the search at a

 hearing by bringing any of the approximately 200 law enforcement agents involved

 in the search to testify under oath that the search started no earlier than 6:00 a.m.

 II.   Standing

       A.     Nero Does Not Have Standing to Challenge Search of Room 201

       Defendant Nero’s assertion that he kept certain personal documents in Room

 201—which the government acknowledges is partly true—is not sufficient to

 establish his standing to challenge the search of Room 201 because Nero had no

 reasonable expectation of privacy in that room.

       First, as detailed in the government’s Response, see R. 225 at 12-14, Nero

 was not an overnight guest at the Victory Inn—to include in Room 201—at the

 time agents conducted the search. Co-defendant Randol was staying in Room 201

 when it was searched, see supra, at 1-2, and Nero has not claimed he ever stayed or



                                            3
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18          PageID.1047     Page 4 of 8



 slept in Room 201. On the contrary, Nero has stated that (i) he did not stay with

 anyone when he stayed at the Victory Inn, (ii) he has stayed in specific numbered

 rooms, not including Room 201, and (iii) Randol stayed in Room 201. See

 Exhibit 5-A at 2-4. Accordingly, Nero was not an overnight guest in Room 201

 and therefore has no standing with respect to that room. See R. 225 at 12-13

 (citing Minnesota v. Olson, 495 U.S. 91 (1990); Stoner v. California, 376 U.S. 483

 (1964); and United States v. Allen, 106 F.3d 695 (6th Cir. 1997)).

       Second, even though “[t]he Sixth Circuit has generously construed the

 Fourth Amendment as protecting nearly all overnight guests,” United States v.

 Washington, 573 F.3d 279, 283 (6th Cir. 2009), the mere act of keeping some

 personal possessions in a place does not render one an overnight guest and, without

 more, is insufficient to establish standing to challenge the search of that place.

 For example, in United States v. Pollard, 215 F.3d 643 (6th Cir. 2000), the Sixth

 Circuit found that a defendant had a legitimate expectation of privacy in a

 residence where he (i) had a longstanding personal relationship with the tenant, (ii)

 occasionally spent the night on the couch in the living room, (iii) had slept there

 earlier in the week, (iv) sometimes ate meals with the family during his visits, and

 (v) kept some personal belongings in a closet in the living room. Id. at 645–47.

 Here, by contrast, while Nero may have kept some personal documents in Room

 201 and had a personal relationship with Randol, there is no evidence that he ever



                                            4
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18                   PageID.1048       Page 5 of 8



 stayed in Room 201. Therefore, Nero was not an overnight guest in Room 201

 and has no standing.

        The Sixth Circuit’s decision United States v. Waller, 426 F.3d 838 (6th Cir.

 2005), is not to the contrary. In Waller, the defendant had moved to suppress

 firearms found in a zipped-closed luggage bag stored in a closet at a friend’s

 apartment—an apartment where the defendant had eaten, showered, and changed

 clothes, but had not slept. Id. at 842, 844. In concluding that the district court

 had erred in denying suppression, the Sixth Circuit specifically found that the

 defendant “had a legitimate expectation of privacy in his luggage bag” and that

 this expectation was reasonable. Id. at 844–45 (emphasis added). Waller thus

 stands for the proposition that a defendant may have standing to challenge the

 search of a particular item or container stored inside a third party’s residence when

 the defendant was not an overnight guest. But merely keeping personal items in a

 place, as Nero apparently did in Room 201, is not itself sufficient to establish

 standing to challenge the search of the place, when one is not an overnight guest. 1


 1
   The government acknowledges that in United States v. Washington, 573 F.3d 279 (6th Cir.
 2009), the Sixth Circuit described its prior holding in Waller in broad terms, citing Waller for the
 proposition that “this circuit has even extended standing to challenge a search to non-overnight
 guests who are permitted to keep items in the residence,” and summarizing Waller in a
 parenthetical as “holding that a transient person who was never an overnight guest had a
 reasonable expectation of privacy in a friend’s apartment where he showered, changed clothes,
 and kept some personal possessions.” Washington, 573 F.3d at 283 (emphasis added). The
 government submits, however, that the Washington court overstated the breadth of Waller’s
 holding. In Waller, the Sixth Circuit expressly held only that the defendant’s reasonable
 expectation of privacy extended to his luggage bag, not to the friend’s apartment generally.

                                                  5
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18         PageID.1049       Page 6 of 8




       B.     Nero Does Not Have Standing to Challenge Search of Any Other
              Rooms at Victory Inn

       Nero’s signed statement also fails to establish standing to challenge searches

 of the Victory Inn beyond Room 201. To establish Fourth Amendment standing,

 the defendant “must show (1) that he had a subjective expectation of privacy, and

 (2) that his expectation was objectively reasonable.” United States v. Washington,

 573 F.3d 279, 282 (6th Cir. 2009). Nero’s signed statement appears to claim the

 entire Victory Inn hotel as his residence. See R. 251; see also Def.’s Reply at 4-5.

 While Nero’s signed statement might be sufficient to meet the first, subjective

 prong of the standing inquiry, it fails to meet the second, objective prong.

       Simply put, Nero’s claimed expectation of privacy—that of a transient

 person’s in any and all rooms of a hotel in which (i) he was not staying, renting, or

 present when the search occurred, (ii) he had stayed in only certain rooms in the

 past, and (iii) he had not stayed more recently than a week or more before the

 search—is not “one that society is prepared to recognize as legitimate.” Pollard,

 215 F.3d at 647. This Court should reject such a far-reaching and legally

 unsupported claim. Here, it is undisputed that Nero was not staying in, or renting,

 any room at the hotel when the search occurred. And controlling Sixth Circuit

 case law is clear that a hotel guest’s reasonable expectation of privacy in a rented

 room expires when the rental period expires or has been lawfully terminated. See

 R. 225 at 13–14 (citing United States v. Allen, 106 F.3d 695 (6th Cir. 1997);

                                           6
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18          PageID.1050    Page 7 of 8



 United States v. Lanier, 636 F.3d 228 (6th Cir. 2011); and Washington, 573 F.3d at

 285). If a hotel guest has no reasonable expectation of privacy in a formerly

 rented room, it follows that a person certainly cannot have a reasonable expectation

 of privacy in the entirety of the hotel at which he formerly stayed.

       Moreover, the only case defendant cites in support is inapposite. In Byrd v.

 United States, 138 S. Ct. 1518 (2018), the Supreme Court held, “as a general rule,

 someone in otherwise lawful possession and control of a rental car has a

 reasonable expectation of privacy in it even if the rental agreement does not list

 him or her as an authorized driver.” Id. at 1524 (emphasis added). Nero’s

 attempt to analogize Byrd to this case fails because, unlike the driver of a rental

 car, Nero was not found present in, or in possession or control of, any room at the

 Victory Inn at the time of the search. Defendant’s motion should be denied.

                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney

                                               /s/ William M. Sloan
                                               William M. Sloan
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               (313) 226-9680
                                               william.sloan2@usdoj.gov




                                           7
Case 2:17-cr-20183-MAG-RSW ECF No. 256 filed 11/26/18         PageID.1051    Page 8 of 8




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 26, 2018, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF, for uploading and

 service by electronic notice to counsel and parties authorized to receive

 electronically Notices of Electronic Filing.



                                                /s/ William M. Sloan
                                                William M. Sloan
                                                Assistant United States Attorney
                                                211 Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                (313) 226-9680
                                                william.sloan2@usdoj.gov




                                           8
